Title: From James Madison to George Washington, 4 January 1790
From: Madison, James
To: Washington, George


Dear Sir
George Town Jany. 4 1790
After being detained 8 or 10 days beyond the intended commencement of my Journey, by the critical illness of my mother, I am now subjected to a further delay by an attack on my own health. A slight complaint in my bowels which I first felt on the day of my arrival here (friday last) very suddenly took the form of a pretty severe dysentery. With the aid of Docr. Stuart who has been good eno’ to see me every day, I have I hope nearly subdued the malignity of the disease, and got into a course of recovery. I find myself however much weakened by the joint operation of the malady & the medicine, and shall be under the necessity not only of remaining here a few days longer, but of travelling afterwards with some circumspection.

You will probably have seen by the papers that the contest in the Assembly on the subject of the amendments ended in the loss of them. The House of Delegates got over the objections to the 11 & 12, but the Senate revived them with an addition of the 3 & 8 articles, and by a vote of adherence prevented a ratification. On some accounts this event is no doubt to be regretted. But it will do no injury to the Genl. Government. On the contrary it will have the effect with many of turning their distrust towards their own Legislature. The miscarriage of the 3d. art: particularly, will have this effect.
A few days before I was allowed to set out for N. York, I took a ride to Monticello. The Answer of Mr. Jefferson to the notification of his appointment will no doubt have explained the state of his mind on that subject. I was sorry to find him so little biased in favor of the domestic service allotted to him, but was glad that his difficulties seemed to result cheifly from what I take to be an erroneous view of the kind and quantity of business annexed to that which constituted the foreign department. He apprehends that it will far exceed the latter which has of itself no terrors to him. On the other hand It was supposed, & I beleive truly that the domestic part will be very trifling, and for that reason improper to be made a distinct department. After all if the whole business can be executed by any one man, Mr. Jefferson must be equal to it; if not he will be relieved by a necessary division of it. All whom I have heard speak on the subject are remarkably solicitous for his acceptance, and I flatter myself that they will not in the final event be disappointed.
In case I should be detained here much longer than I calculate, and any thing should occur, I may trouble you with a few lines further. With every sentiment of respect and attachment I am Dear Sir, Your’s truly
Js. Madison Jr.
